LEASE AGREEMENT THIS Lease made and entered into this 21st day of April, 2009 by and between Wilshire Inter-Group, Inc. located at 545 West Russell Road, 43, Las Vegas, Nevada 89148 (hereinafter "LESSOR") and Irish Jet, Inc. 775 West Sahara Ave., Las Vegas, Nevada 89117 (hereinafter "LESSEE"). WITNESSETH Whereas LESSOR is the owner of the commercial premises set forth in paragraph 1. below, and whereas LESSEE desires to lease said premises for commercial purposes, and LESSOR is agreeable to the same; now therefore, in consideration of the foregoing recitals and the mutual covenants and conditions contained herein, LESSOR hereby leases said premises to LESSEE, and LESSEE hereby leases said premises from LESSOR, upon the following terms and conditions: 1. PREMISES: 16348 Lincoln Highway, Breezewood, Pennsylvania 15533. Land lease includes, a Restaurant, a Gas Station and a Dollar Store, and all of the equipment and fixtures currently on the premises. 2. INITIAL TERM: The term of the Lease shall be for a period of ( 2 ) twenty-nine months, Beginning at 12:01 a.m. May 1, 2009 and ending at midnight on November 30, 2011. 3. RENT:LESSEEagrees to pay as rent during the term of this Lease the total sum of $238,000, payable as follows: $4,500.00 per month for the next (2) fifteen months of the term, namely, from June 1, 2009 to November 30, 2011. The first month rent is waived due to improvement on the property need and provided by Lessee. Each such monthly installment of rent reserved under this Lease shall be due and payable in advance on the 1st day of each and every month during the term of this Lease, or any renewal of the same. 4. ADDITIONAL RENT: In addition to base monthly rent, LESSEE shall pay each month its "proportionate share" of common area operating maintenance (CAM) expenses, including but not limited to property taxes, insurance, landscaping, exterior lighting, repairs & maintenance. LESSOR estimates this cost to be $0.00 per square foot, per month. LESSOR reserves the right to raise (CAM) charges as costs increase. 5. SECURITY DEPOSIT: LESSEE further agrees to pay LESSOR, as a Security Deposit for the initial term of this Lease, a total of $1,000.00, payable in full, either before or at the time this lease is executed. LESSOR may apply, without notice, all or part of Lessee's Security Deposit to pay for (A) any sums due under this Lease that LESSEE fails to pay within 10 days after they become due, and/or (B) any damage to the premises arising from Lessee's 1 negligence, or other breach of legal duty, where LESSEE fails to arrange and pay for repairing said damage within 10 days of its occurrence. If any portion of said deposit is so used or applied, LESSEE shall, within 5 days after written demand therefore, deposit cash with LESSOR in an amount sufficient to restore the Security Deposit to its original amount, and Lessee's failure to do so shall be a material breach of this Lease. At the expiration of this Lease, should LESSEE comply with all terms and conditions of this Lease, and should LESSEE provide LESSOR with a forwarding address in writing, the Security Deposit shall be returned in full to LESSEE, without interest, within 30 days of LESSEE vacating the leased premises. 6. ADVANCE RENT & DEPOSIT: LESSEE shall pay LESSOR, either before or at the time this Lease is executed, a total of $1,500.00, representing Lessee's first month's rent in the amount of $ 0, plus Lessee's Security Deposit in the amount of $1,000.00. By signing this Lease, LESSOR hereby acknowledges receipt of said sums from LESSEE or Lessee's agent. Any monies due shall be considered rent due and payable upon presentation of said billing inclusive of utility charges, late fees, or daily rent fees. 7. LATE CHARGE: All sums due LESSOR from LESSEE under this Lease must be paid within 5 calendar days from the date they first become due and owing and if not paid within 5 calendar days, a late charge of 10% will be added to the total amount already owed. On the 6th day after any sum is due, a late fee of $20.00 per day will accrue. This fee will be charged in addition to the 10% late fee. Any additional outstanding fees owed such as electrical, trash or sewer will be considered as rent monies due and payable. 8. RETURNED CHECKS: A $50.00 fee will be charged for all returned checks. The second time any of LESSEE checks are returned unpaid, LESSOR will thereafter require all sums due hereunder to be paid with cash or a cashiers check for the remainder of the Lease term. 9. FINANCIAL RESPONSIBILITY: LESSEE agrees to provide LESSOR, and/or the mortgage holder of the leased premises, with a financial statement of the business using said premises and/or a financial statement for each individual personally responsible for the lease payment, upon the request of either. Failure to do so within 10 days of a written request may, at LESSOR'S option, be declared a material breach of this Lease. 10. INSURANCE: LESSEE agrees to maintain throughout the term of this Lease, and any renewal of the same, public liability insurance, with a reputable insurance company, licensed to do business within the State of Pennsylvania and acceptable to LESSOR, with limits of liability of not less than $1,000,000.00 for personal injury or death, and not less than $1,000,000.00 for property damage. All such insurance policies shall name LESSOR, and at LESSOR'S request any mortgagee of LESSOR, loss payee, as their respective interests may appear.
